DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 23 September 2019.
Claims 1-18 are pending and have been examined. 

Allowable Subject Matter
Claims 1-18 would be allowable if requirements are met to overcome the nonstatutory double patenting rejection set forth in this Office action below and to include all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
	The Information Disclosure Statement filed on 18 February 2021, has been considered. An initialed copy of the Form 1449 is enclosed herewith. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,430,862 B2.
Claims 1-9 of the present application reads on claims 1-9 of Patent 10,430,862. Claims 10-18 of the present application read on claims 10-18 of Patent 10,430,862.
Although the claims at issue are not identical, they are not patentably distinct from each other because the recited receiving an addition of the product to a bag in the dependent claims are equivalent to the Patent that recites receiving an addition of the product to a bag in the independent claims. As such, the claims of the present application are rejected as being anticipated by the Patent.

Allowable Subject Matter
Claims 1-18 would be allowable if requirements are met to overcome the nonstatutory double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The most apposite prior art of record includes Zhu, B., et al. (PGP No. US 2009/0299875 A1), hereinafter referred to as Zhu, in view of Barbour, B., et al. (US Patent No. 8,170,919 B2), hereinafter referred to as Barbour. 
The allowable features of the claims include: 
wherein the selection comprises a movement of the product to the transition area and 
requesting expanded details of the selected product from the bag management system.
It is noted that the Examiner has interpreted the claim language under broadest reasonable interpretation (BRI) to recite that there is a selection of a product from the retailer page that may be moved in a general manner to a transition area. Under BRI, moving the item could simply mean that by the user clicking, dragging, or selecting the item, the item is then placed into a transition area.  Next, under BRI, the Examiner interpreted the feature of receiving this selection and based on that selection of an item, there is a request for an expanded detail information of the item from the bag management system.  However, when considering these two features in combination, such as with the selection comprising movement and then in response to the selection, there is a details page that is displayed which would be expanded, it was recognized that the nuance of these two features were occurring together. Under the consideration that the two features were doing more than just simply what the Examiner had 
The reference of Zhu discloses a system for facilitating online consumers of an online webpage by aggregating product information and descriptions of products and displaying the product information to the online consumer.  For example, Zhu discloses that merchants may list products that are for purchase on a webpage [i.e., online retailer]. A web browser can list products via a product server window that can retrieve a list of products [i.e., displaying a window including a retailer page that displays a set of available products] that the online consumer has requested.  In response to the online consumer’s request for specific products, Zhu then discloses that the application may provide descriptions of the selected products and allow the online consumer to select the products for purchase (Zhu, see: paragraphs [0017], [0019], [0025] “client computer 202”, [0032] and [0044]).  Further, Zhu may product overview page by the consumer hovering a mouse over the selected product to see a details of the selected product [i.e., transition area that is along the retailer page], such as the color of product (Zhu, see: paragraphs [0050]-[0051; and see: FIG. 3A). Zhu then allows for the consumer to view the shopping cart overview that displays the products that are selected by enabling the consumer to click on the “DETAIL” link provided to view the detailed description of the shopping cart [i.e., bag management system] (Zhu, see: paragraph [0054]; and see: FIG. 3B).  
Although Zhu discloses that a retailer page displaying a set of products from an online retailer and a transition area that is displayed alongside the retailer page, and a bag management system, Zhu does not disclose that there is a specific expanded details of the expanded product from the bag management system.  The Examiner has therefore relied on Barbour teach the limitations of an expanded details of the expanded product from the bag.  For example, the 
However, neither Zhu nor Barbour, teach the features of wherein the selection comprises a movement of the product to the transition area; and requesting expanded details of the selected product from the bag management system.  As such, none of the prior art teaches the allow features of the claims. 
Additionally, the Examiner further emphasizes the claims as a whole and herby asserts the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias and resulting in an appropriate combination.  
	It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not 

Examiner Comment
The Examiner notes the non-patent literature document titled PC Connection Web Site Earns 4-Star Rating From PC World; Web Site Praised for Easy Checkout, Product Information, Design Excellence, published article in Business Wire (2002), cited on the PTO-892 document as reference U and hereinafter referred to as “PC Connection Web Site”. PC Connection Web Site article describes a webpage that was given recognition for excellence in design. The webpage was given high rankings due to the ease of use for online consumers, organization of the site, and the excellent product information that it provided, such as product descriptions and pictures for the user.  Although the PC Connection Web Site article does demonstrate that a retailer web site may offer such features of detailed product information for products of interest for online consumers, PC Connection Web Site does not describe the features of wherein the selection comprises a movement of the product to the transition area or requesting expanded details of the selected product from the bag.  As such, the PC Connection Web Site article does not remedy the deficiencies of the noted prior art.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chan, L., et al. (PGP No. US 2004/0267613 A1), discloses an online commerce system, that provides consumers with personalized product recommendations and provides links to product detail information that is relevant to the consumer’s interests.  
Minsky, C., et al. (Patent No. US 8,117,089 B2), discloses a system for an online shopping cart utilized in an e-commerce environment, displaying items for consumers that may be viewed in a list form and in a collage form in a side by side view.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625